Citation Nr: 1828173	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-37 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of $1,222.40 for overpayment of Chapter 33 monthly housing allowance benefits.  


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 determination of the Muskogee, Oklahoma Regional Office (RO) which determined that the Veteran had been overpaid Chapter 33 monthly housing allowance benefits in the amount of $1,222.40.  In September 2014, the RO's Committee on Waivers and Compromises (Committee) denied waiver of recovery of the monthly housing allowance benefits. 

FINDINGS OF FACT

1. The record shows the Veteran enrolled for classes at the University of Southern California for the Summer 2014 semester, electing to take 16 credits.  

2. In April 2014, the Veteran withdrew from classes for which she had received post-9/11 GI bill benefits; VA was notified of the Veteran's withdrawal in June 2014.  

3. As a result of this change in status, an overpayment of $1,222.40 in housing allowance benefits was created. 

4. The Veteran reported that she notified VA that she could not begin her classes due to medical issues and that she experienced a serious illness that required surgery during the summer of 2014.  She reported that she explained the situation to VA to ensure she would not receive any monies inadvertently and was told that nothing would need to change at that time.

5. Granting the Veteran the benefit of the doubt, she is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment, and given her credible statements about contacting VA to advise the agency about the leave of absence, the Board finds that the Veteran was not entirely at fault for the creation of the debt in the amount of $1,222.40.

6. Collection of the debt may deprive the Veteran and her family of basic necessities. 


CONCLUSION OF LAW

Recovery of the overpayment of Chapter 33 educational assistance benefits in the amount of $1,222.40 would be against equity and good conscience and, therefore, the criteria for a waiver have been met. 38 U.S.C. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).
ORDER

A waiver of recovery of the overpayment of Chapter 33 monthly housing allowance benefits in the amount of $1,222.40 is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


